Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered February 8, 2010. The order granted the motion of defendants Nash-Car Sales & Service and E. David Nashwinter for summary judgment dismissing defendant Robert T. Scaccia’s cross claim against them.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Hartsock v Scaccia (84 AD3d 1697 [2011]). Present — Smith, J.P, Peradotto, Lindley, Sconiers and Martoche, JJ.